NO. 07-10-0411-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                  MAY 26, 2011
                         ______________________________

                                NANCY LYNN TYREE,

                                                            Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                        _______________________________

            FROM THE 371st DISTRICT COURT OF TARRANT COUNTY;

               NO. 1189902D; HON. MOLLEE WESTFALL, PRESIDING
                       _______________________________

                            On Abatement and Remand
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Nancy Lynn Tyree, appellant, appeals her conviction for the offense of

possession of marijuana of 2,000 pounds or less but more than fifty pounds. Appellant

timely perfected this appeal by filing a notice of appeal on September 10, 2010. The

clerk’s record was filed on December 27, 2010, and the reporter’s record on January 24,

2011. Therefore, appellant’s brief was due to be filed by February 23, 2011. No brief or

extension motion was filed by that date. On March 4, 2011, the court sent a letter to

counsel for appellant notifying her that the brief was overdue and that it or a response
was due on March 14, 2011. On March 11, 2011, counsel for appellant filed a motion to

extend time to file appellant’s brief, which was granted to April 11, 2011. On April 14,

2011, counsel for appellant filed a second extension motion, which was granted to May

11, 2011. Rather than comply with that deadline, counsel not only allowed it to lapse

but also filed a third belated motion requesting another extension which we received on

May 24, 2011. We are now told that an additional sixty to ninety days are needed

because she is too busy to perform her duties as a legal advocate for her client within

the timetable we specified.

       Consequently, we abate the appeal and remand the cause to the 371st District

Court of Tarrant County (trial court) for further proceedings. Upon remand, the trial

court shall undertake those proceedings necessary to determine 1) whether appellant

desires to prosecute the appeal, 2) whether appellant is indigent and entitled to

appointed counsel, and 3) whether appellant’s current attorney was appointed to

represent appellant on appeal.       Should the answers to those questions be in the

affirmative, then the trial court shall remove appellant’s current legal counsel and

appoint another to zealously represent appellant. When new counsel is appointed, the

name, address, telephone number, and state bar number of said counsel shall be

included in the order appointing new counsel. If any of the answers to the foregoing

issues are “no,” the trial court shall so specify in a separate order to be forwarded to this

court. Finally, we respectfully direct the trial court to perform the directives in this order

by June 24, 2011. Should further time be needed to do so, then it must be requested

before June 24, 2011.




                                              2
       We understand that circumstances sometimes prevent individuals from

performing their obligations within specified deadlines. For this reason, many courts,

including this one, readily extend those deadlines. Experience has shown that some

take advantage of that, though.       And, others have come to simply relegate their

appellate duties to a lower priority on their ladder of tasks. Yet, courts of all levels are

entitled to respect, and little is as disrespectful as suggesting to one court (like counsel

does at bar) that its business is not as important as another’s. If counsel has too many

jobs to perform his or her obligations in a timely manner, then he or she would best

serve his or her clients (and the court) by relinquishing some of those jobs to others.

We no longer want to be told that “I am too busy with other stuff to do what you want.”



                                                 Per Curiam

Publish.




                                             3